DETAILED ACTION
Claims 1-30 are pending in the present application. A preliminary amendment was filed  21 August 2020 claim 1 was amended, and new claims 2-30 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 August 2020 (35 pages), 19 August 2020 (28 pages) and 19 August 2020 (4 pages) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. The examiner notes however that the following non-patent document citation numbers were crossed through because a copy of the document did not appear in the file. Document citation numbers 1-5, 20, 23 and 27, see 35 page IDS filed 08/19/2020; and document citation numbers 1, 2, 26, 29-31 and 35, see 28 page IDS filed 08/19/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,783,191 B1 Caudy et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/988143
1. A computer database system comprising: one or more processors; computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: receiving, at a remote query processor, a plot command to generate a plot at a client computer, the plot command referencing a first object, the first object being updatable by propagating updates through an update propagation graph associated with the first object; generating, at the remote query processor, a plotting data structure comprising an export object handle referencing at least a portion of the first object; transmitting, at the remote query processor, one or more messages to the client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; creating, at the client computer, a local object to represent a replica of the portion of the first object referenced by the export object handle; storing, at the client computer, the initial snapshot as the replica of the portion of the first object referenced by the export object handle; assigning, at the client computer, the replica as an input to a figure to be displayed in a graphical user interface; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the replica of the portion of the first object referenced by the export object handle; adding at the remote query processor a first listener to the update propagation graph as a dependent of the first object; receiving, at the first listener, an update notification indicating an update to the first object; sending, by the remote query processor, a notification to the client computer including an indication of the change to the first object and a copy of any changed data; responsive to receiving the notification at the client computer, updating the replica of the portion of the first object referenced by the export object handle; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated replica of the portion of the first object referenced by the export object handle. 



2. The system of claim 1, wherein the plotting data structure comprises the initial snapshot. 
3. The system of claim 1, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer. 
4. The system of claim 3, wherein the image format is selected from a group consisting of JPEG, GIF, PNG, SVG, and PDF. 
5. The system of claim 1, wherein the updating the graphical figure is performed after at least a portion of the graphical figure is visible in the graphical user interface. 
6. The system of claim 1, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
7. The system of claim 1, wherein the plotting data structure comprises a second export object handle referencing a second object to define an attribute of the plot. 
8. A method comprising: generating, at a remote query processor, a plotting data structure comprising a reference to a first object associated with a plot, the first object being updatable by propagating updates through an update propagation graph associated with the first object; transmitting, at the remote query processor, one or more messages to a client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; storing, at the client computer, the initial snapshot as a local version of the first object associated with the plot; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the local version of the first object associated with the plot; receiving, at the client computer, a notification including an indication of a change to the first object and a copy of changed data responsive to receiving the notification at the client computer, updating, at the client computer, the local version of the first object associated with the plot; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated local version of the first object. 














9. The method of claim 8, wherein the plotting data structure comprises the initial snapshot. 
10. The method of claim 8, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer in response to the request from the remote computer. 
11. The method of claim 10, wherein the image format is selected from a group consisting of JPEG, GIF, PNG, SVG, and PDF. 
12. The method of claim 8, wherein the updating the graphical figure is performed after at least a portion of the graphical figure is visible in the graphical user interface. 
13. The method of claim 8, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
14. The method of claim 8, wherein the plotting data structure comprises a second reference to a second object to define an attribute of the plot. 

15. A nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: generating, at a remote query processor, a plotting data structure comprising a reference to a first object associated with a plot, the first object being updatable by propagating updates through an update propagation graph associated with the first object; transmitting, at the remote query processor, one or more messages to a client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; storing, at the client computer, the initial snapshot as a local copy of the first object associated with the plot; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the local copy of the first object associated with the plot; receiving, at the client computer, a notification including an indication of a change to the first object; responsive to receiving the notification at the client computer, updating, at the client computer, the local copy of the first object associated with the plot; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated local copy of the first object. 















16. The nontransitory computer readable medium of claim 15, wherein the plotting data structure comprises the initial snapshot. 
17. The nontransitory computer readable medium of claim 15, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer in response to the request from the remote computer. 
18. The nontransitory computer readable medium of claim 15, wherein the updating the graphical figure is performed only when at least a portion of the graphical figure is visible in the graphical user interface. 
19. The nontransitory computer readable medium of claim 15, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
20. The nontransitory computer readable medium of claim 15, wherein the plotting data structure comprises a second reference to a second object to define an attribute of the plot. 
21. The nontransitory computer readable medium of claim 15, the operations further comprising automatically subscribing, at the remote query processor, the client computer to receive consistent updates to the first object. 
22. The method of claim 8, the operations further comprising automatically subscribing, at the remote query processor, the client computer to receive consistent updates to the first object. 
23. The system of claim 1, wherein the first object is a table and the reference is an export table handle. 

24. The method of claim 8, wherein the first object is a table and the reference is an export table handle. 
25. The nontransitory computer readable medium of claim 15, wherein the first object is a table and the reference is an export table handle. 
26. The system of claim 1, wherein the operations further include: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 
27. The system of claim 26, wherein the sleep mode ignores or prevents redraw events for the plot. 
28. The method of claim 8, further comprising: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 
29. The method of claim 28, wherein the sleep mode stops updates to the first object from being received. 
30. The nontransitory computer readable medium of claim 15, the operations further comprising: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 




US Patent10,783,191 B1
1. A computer database system comprising: one or more processors; computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: receiving, at a remote query processor, a plot command to generate a plot at a client computer, the plot command referencing a first object, the first object being updatable by propagating updates through an update propagation graph associated with the first object; generating, at the remote query processor, a plotting data structure comprising an export object handle referencing at least a portion of the first object; transmitting, at the remote query processor, one or more messages to the client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; automatically subscribing, at the remote query processor, the client computer to receive consistent updates to the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; creating, at the client computer, a second object to represent a replica of the portion of the first object referenced by the export object handle; storing, at the client computer, the initial snapshot as the replica of the portion of the first object referenced by the export object handle; assigning, at the client computer, the replica as an input to a figure to be displayed in a graphical user interface; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the replica of the portion of the first object referenced by the export object handle; adding at the remote query processor a first listener to the update propagation graph as a dependent of the first object; receiving, at the first listener, an update notification indicating an update to the first object; sending, by the remote query processor, a notification to the client computer including an indication of the change to the first object and a copy of any changed data; responsive to receiving the notification at the client computer, updating the replica of the portion of the first object referenced by the export object handle; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated replica of the portion of the first object referenced by the export object handle. 
    2. The system of claim 1, wherein the plotting data structure comprises the initial snapshot. 
    3. The system of claim 1, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer. 
    4. The system of claim 3, wherein the image format is selected from a group consisting of JPEG, GIF, PNG, SVG, and PDF. 
    5. The system of claim 1, wherein the updating the graphical figure is performed after at least a portion of the graphical figure is visible in the graphical user interface. 
    6. The system of claim 1, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
    7. The system of claim 1, wherein the plotting data structure comprises a second export object handle referencing a second object to define an attribute of the plot. 
    8. A method comprising: receiving, at a remote query processor, a plot command to generate a plot at a client computer, the plot command referencing a first object, the first object being updatable by propagating updates through an update propagation graph associated with the first object; generating, at the remote query processor, a plotting data structure comprising an export object handle referencing at least a portion of the first object; transmitting, at the remote query processor, one or more messages to the client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; creating, at the client computer, a second object to represent a replica of the portion of the first object referenced by the export object handle; storing the initial snapshot as the replica of the portion of the first object referenced by the export object handle; assigning, at the client computer, the replica as an input to a figure to be displayed in a graphical user interface; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the replica of the portion of the first object referenced by the export object handle; adding at the remote query processor a first listener to the update propagation graph as a dependent of the first object; receiving, at the first listener, an update notification indicating an update to the first object; sending, by the remote query processor, a notification to the client computer including an indication of the change to the first object and a copy of any changed data; responsive to receiving the notification at the client computer, updating the replica of the portion of the first object referenced by the export object handle; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated replica of the portion of the first object referenced by the export object handle. 
    9. The method of claim 8, wherein the plotting data structure comprises the initial snapshot. 
    10. The method of claim 8, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer in response to the request from the remote computer. 
    11. The method of claim 10, wherein the image format is selected from a group consisting of JPEG, GIF, PNG, SVG, and PDF. 
    12. The method of claim 8, wherein the updating the graphical figure is performed after at least a portion of the graphical figure is visible in the graphical user interface. 
    13. The method of claim 8, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
    14. The method of claim 8, wherein the plotting data structure comprises a second export object handle referencing a second object to define an attribute of the plot. 
    15. A nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: receiving, at a remote query processor, a plot command to generate a plot at a client computer, the plot command referencing a first object, the first object being updatable by propagating updates through an update propagation graph associated with the first object; generating, at the remote query processor, a plotting data structure comprising an export object handle referencing at least a portion of the first object; transmitting, at the remote query processor, one or more messages to the client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; creating, at the client computer, a second object to represent a replica of the portion of the first object referenced by the export object handle; storing the initial snapshot as the replica of the portion of the first object referenced by the export object handle; assigning, at the client computer, the replica as an input to a figure to be displayed in a graphical user interface; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the replica of the portion of the first object referenced by the export object handle; adding at the remote query processor a first listener to the update propagation graph as a dependent of the first object; receiving, at the first listener, an update notification indicating an update to the first object; sending, by the remote query processor, a notification to the client computer including an indication of the change to the first object and a copy of any changed data; responsive to receiving the notification at the client computer, updating the replica of the portion of the first object referenced by the export object handle; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated replica of the portion of the first object referenced by the export object handle. 
    16. The nontransitory computer readable medium of claim 15, wherein the plotting data structure comprises the initial snapshot. 
    17. The nontransitory computer readable medium of claim 15, the operations further including: receiving, at the client computer, a request for the graphical figure from a remote computer; and transmitting, at the client computer, the graphical figure in an image format to the remote computer in response to the request from the remote computer. 
    18. The nontransitory computer readable medium of claim 15, wherein the updating the graphical figure is performed only when at least a portion of the graphical figure is visible in the graphical user interface. 
    19. The nontransitory computer readable medium of claim 15, wherein the updating the graphical figure is throttled such that the updating is performed as part of a batch update. 
    20. The nontransitory computer readable medium of claim 15, wherein the plotting data structure comprises a second export object handle referencing a second object to define an attribute of the plot. 
    21. The nontransitory computer readable medium of claim 15, the operations further comprising automatically subscribing, at the remote query processor, the client computer to receive consistent updates to the first object. 
    22. The method of claim 8, the operations further comprising automatically subscribing, at the remote query processor, the client computer to receive consistent updates to the first object. 
    23. The system of claim 1, wherein the first object is a table and the export object handle is an export table handle. 
    24. The method of claim 8, wherein the first object is a table and the export object handle is an export table handle. 
    25. The nontransitory computer readable medium of claim 15, wherein the first object is a table and the export object handle is an export table handle. 
    26. The system of claim 1, wherein the operations further include: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 
    27. The system of claim 26, wherein the sleep mode ignores or prevents redraw events for the plot. 
    28. The method of claim 8, further comprising: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 
    29. The method of claim 28, wherein the sleep mode stops updates to the first object from being received. 
    30. The nontransitory computer readable medium of claim 15, the operations further comprising: determining that the graphical figure is not being displayed by the client computer; and responsive to the determining that the graphical figure is not being displayed, setting a mode of the plot to a sleep mode. 



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169